FILED
                                                                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                            NOT FOR PUBLICATION                          U .S. C O U R T OF APPE ALS




                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10530

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00559-PGR

  v.
                                                 MEMORANDUM *
DANIEL BRISENO-MORENO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Daniel Briseno-Moreno appeals from the 18-month sentence imposed

following the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Briseno-Moreno contends that the district court procedurally erred by failing

to consider the relevant 18 U.S.C. § 3553(a) sentencing factors, and by failing to

address his mitigating arguments with respect to the fact that the sentence was

greater than necessary due to the amount of time he had been incarcerated for the

offense underlying his revocation. We review for plain error. See United States v.

Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009). The district court did not plainly

err, as the record reflects that it considered the relevant § 3553(a) sentencing

factors, as well as Briseno-Moreno’s arguments in mitigation, but found the

circumstances insufficient to warrant a sentence lower than the bottom of the

Guidelines range. See United States v. Carty, 520 F.3d 984, 991-93, 995 (9th Cir.

2008) (en banc); see also United States v. Stoterau, 524 F.3d 988, 999 (9th Cir.

2008).

         AFFIRMED.




                                            2                                      10-10530